Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. European patent application no. EP 18184274.1, filed on July 18, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 12, 14, 15, and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kaditz et al (US20170007148A1) (herein after Kaditz).

In Re Claim 1, Kaditz teaches, a system for generating setting parameters for a magnetic resonance imaging (MRI) sequence to be performed in accordance with an MRI scanner (Fig. 1. Para. [0071] FIG. 1 presents a block diagram illustrating an example of a system 100. This system includes: an MR scanner 110 and computer system 114. As described further below with reference to FIG. 8, computer system 114 may include: a networking subsystem (such as an interface circuit 116), a processing subsystem (such as a processor 118), and a storage subsystem (such as memory 120); Fig. 1, Para. [0077] Moreover, system 100 may use the information in the biovault, the MR signals acquired in an initial scan of individual 112 and/or one or more detected potential anomalies to further optimize the scan plan; Fig. 2, Para. [0081] As described further below with reference to FIG. 3, the measurements and recorded signals associated with MR scanner 110 may be used to generate an MR model of MR scanner 110 that accurately predicts MR signal evolution or response for a phantom having known properties over a range of parameters (T1, T2, proton density); “system 100 is considered the system; the measurements and recorded signals are considered the setting parameters; the scan plan is considered the MRI sequence”), comprising: an input interface configured to receive input data relating to the MRI sequence to be performed (Fig. 1, 8. Para. [0071] as described further below with reference to FIG. 8, computer system 114 may include: a networking subsystem (such as an interface circuit 116), a processing subsystem (such as a processor 118), and a storage subsystem (such as memory 120); Fig. 8, Para. [0268] Referring back to FIG. 8, networking subsystem 814 may include; input/output (I/O) port 828; Fig. 1, Para. [0070] As described further below, when determining a scan plan and/or analyzing measured or acquired MR signals the system may access a large data structure or knowledge base of invariant MR signatures from multiple individuals (which is sometimes referred to as a `biovault`); Fig. 1, Para. [0072] Alternatively, the technician or the MR operator may input information about individual 112 via a user interface associated with computer system 114; “input/output (I/O) port 828 is considered an input interface; the biovault or the input information are considered the input data”); and a conditional generative artificial neural network configured to be trained to generate setting parameters for the MRI sequence to be performed based on the input data received from the input interface relating to the MRI sequence (Fig. 1, Para. [0226] The scan plan may be computed by the system using a supervised-learning technique that is derived from or trained using the individual risk factors, historical MR scan data, radiologist diagnoses/classifications and/or, more generally, information included in the biovault; [0226] Note that the supervised-learning technique may include: a neural network; “the supervised-learning technique is considered the conditional generative artificial neural network”), wherein the conditional generative artificial neural network is conditional so as to generate setting parameters for one T1-weighted MRI sequence, one T2-weighted MRI sequence, and one proton-density-weighted (PD-weighted) MRI sequence. (Fig. 2, Para. [0081] As described further below with reference to FIG. 3, the measurements and recorded signals associated with MR scanner 110 may be used to generate an MR model of MR scanner 110 that accurately predicts MR signal evolution or response for a phantom having known properties over a range of parameters (T1, T2, proton density).)

In Re Claim 2, Kaditz teaches the limitations of claim 1, which this claim depends on.
Kaditz further teaches, the system as claimed in claim 1, wherein the input data comprises or indicates at least one of the following percentages: a percentage with which the MRI sequence to be performed is to be T1-weighted, a percentage with which the MRI sequence to be performed is to be T2-weighted, and a percentage with which the MRI sequence to be performed is to be PD-weighted. (Fig. 2, Para. [0081] As described further below with reference to FIG. 3, the measurements and recorded signals associated with MR scanner 110 may be used to generate an MR model of MR scanner 110 that accurately predicts MR signal evolution or response for a phantom having known properties over a range of parameters (T1, T2, proton density); “the range of parameters are used with the measured input data”.)

In Re Claim 4, Kaditz teaches the limitations of claim 1, which this claim depends on.
Kaditz further teaches, the system as claimed in claim 1, wherein the setting parameters comprise a turbo factor and/or a bandwidth for the MRI sequence to be performed. (Fig. 2, Para. [0099] In general, a wide variety of pulse sequences may be used during the measurement technique. For example, the pulse sequence may include or may be associated with MR techniques such as: turbo field echo (TFE); “the TFE is considered is considered the turbo factor”; Fig. 2, Para. [0110] For example, depending on the spectra desired, a wide-band receiver coil can be used or a software or hardware-based tuner can be used to automatically tune at least one of RF detector 234 to receive one or more frequencies from a desired nuclei or molecule; “the bandwidth of the wide-band receiver coil is used to generate a bandwidth”.)

	In Re Claim 5, Kaditz teaches the limitations of claim 1, which this claim depends on.
	Kaditz further teaches, the system as claimed in claim 1, wherein the conditional generative artificial neural network is additionally conditional based upon at least one of the following conditions: a magnetic field strength for the MRI sequence to be performed (Fig. 1, Para. [0055] In some embodiments, the initial scan plan includes an MR scan using a low magnetic field or no magnetic field MR scan (e.g., RF only) or a measurement other than MR), information regarding a location and/or an alignment of a sectional plane through a body on which the MRI sequence is to be performed (Fig. 1, Para. [0061] in some embodiments (such as during MRI), the system may determine segments of the individual's body; “the segments are considered the sectional plane”), information regarding a location and/or a body part of a body on which the MRI sequence is to be performed (Fig. 1, 6, Para. [0061] Alternatively or additionally, the measurements may include a segmentation scan that provides sufficient information for a segmentation technique to correctly segment at least a portion of the body of the individual being imaged), a body-fat percentage  (Fig. 1, Para. [0175] For example, the system may measure a hydration level, can use a medical-grade scale and/or impedance measurements to determine a body-fat percentage), and artifact suppression. (Fig. 1, Para. [0110] For example, the data may be transmitted to computer system 114 at lower or higher frequencies than the Larmor frequencies of targeted nuclei in individual 112, which may allow the data to be filtered to exclude noise artifacts.)

	In Re Claim 12, Kaditz teaches, a computer-implemented method for establishing a system for generating setting parameters for a magnetic resonance imaging (MRI) sequence to be performed in accordance with an MRI scanner (Fig. 5, Para. [0155] we now further describe the method. FIG. 5 presents a flow diagram illustrating an example of a method 1000 for performing an MR scan, which may be performed by a system, such as system 100 (FIG. 1); Fig. 1. Para. [0071] FIG. 1 presents a block diagram illustrating an example of a system 100. This system includes: an MR scanner 110 and computer system 114. As described further below with reference to FIG. 8, computer system 114 may include: a networking subsystem (such as an interface circuit 116), a processing subsystem (such as a processor 118), and a storage subsystem (such as memory 120); Fig. 1, Para. [0077] Moreover, system 100 may use the information in the biovault, the MR signals acquired in an initial scan of individual 112 and/or one or more detected potential anomalies to further optimize the scan plan; Fig. 2, Para. [0081] As described further below with reference to FIG. 3, the measurements and recorded signals associated with MR scanner 110 may be used to generate an MR model of MR scanner 110 that accurately predicts MR signal evolution or response for a phantom having known properties over a range of parameters (T1, T2, proton density); “system 100 is considered the system; the measurements and recorded signals are considered the setting parameters; the scan plan is considered the MRI sequence”), the method comprising: operating an MRI scanner to receive input data relating to the MRI sequence to be performed (Fig. 1, 8. Para. [0071] as described further below with reference to FIG. 8, computer system 114 may include: a networking subsystem (such as an interface circuit 116), a processing subsystem (such as a processor 118), and a storage subsystem (such as memory 120); Fig. 8, Para. [0268] Referring back to FIG. 8, networking subsystem 814 may include; input/output (I/O) port 828; Fig. 1, Para. [0070] [0070] As described further below, when determining a scan plan and/or analyzing measured or acquired MR signals the system may access a large data structure or knowledge base of invariant MR signatures from multiple individuals (which is sometimes referred to as a `biovault`); Fig. 1, Para. [0072] Alternatively, the technician or the MR operator may input information about individual 112 via a user interface associated with computer system 114); operating an MRI scanner to generate, using a trained conditional generative artificial neural network, setting parameters for the MRI sequence to be performed based on the received input data  (Fig. 1, Para. [0226] The scan plan may be computed by the system using a supervised-learning technique that is derived from or trained using the individual risk factors, historical MR scan data, radiologist diagnoses/classifications and/or, more generally, information included in the biovault; [0226] Note that the supervised-learning technique may include: a neural network; “the supervised-learning technique is considered the trained conditional generative artificial neural network”), the conditional generative artificial neural network being conditional such that setting parameters are generated for, respectively, at least one T1-weighted MRI sequence, one T2- weighted MRI sequence, and one proton-density-weighted MRI sequence. (Fig. 2, Para. [0081] As described further below with reference to FIG. 3, the measurements and recorded signals associated with MR scanner 110 may be used to generate an MR model of MR scanner 110 that accurately predicts MR signal evolution or response for a phantom having known properties over a range of parameters (T1, T2, proton density).)

	In Re Claim 14, Kaditz teaches the limitations of claim 12, which this claim depends on.
	Kaditz further teaches, the method as claimed in claim 12, wherein the conditional generative artificial neural network is additionally conditioned by at least one of the following conditions: a magnetic field strength for the MRI sequence to be performed (Fig. 1, Para. [0055] In some embodiments, the initial scan plan includes an MR scan using a low magnetic field or no magnetic field MR scan (e.g., RF only) or a measurement other than MR), information regarding a location and/or an alignment of a sectional plane through a body on which the MRI sequence is to be performed (Fig. 1, Para. [0061] in some embodiments (such as during MRI), the system may determine segments of the individual's body), information regarding a location and/or a body part of a body on which the MRI sequence is to be performed (Fig. 1, Para. [0061] in some embodiments (such as during MRI), the system may determine segments of the individual's body; “the segments are considered the sectional plane”), a body-fat percentage (Fig. 1, Para. [0175] For example, the system may measure a hydration level, can use a medical-grade scale and/or impedance measurements to determine a body-fat percentage), and an artifact suppression. (Fig. 1, Para. [0110] For example, the data may be transmitted to computer system 114 at lower or higher frequencies than the Larmor frequencies of targeted nuclei in individual 112, which may allow the data to be filtered to exclude noise artifacts.)

	In Re Claim 15, Kaditz teaches, a non-transitory computer readable medium loaded onto a control computer of a magnetic resonance imaging (MRI) scanner for generating setting parameters for a magnetic resonance imaging (MRI) sequence to be performed (Fig. 1, 8, Para. [0261] we now further describe an electronic device that performs at least some of the operations in measurement technique. FIG. 8 presents a block diagram illustrating an example of an electronic device 800 in system 100 (FIG. 1); [0262] For example, memory subsystem 812 may include dynamic random access memory (DRAM), static random access memory (SRAM), and/or other types of memory; “memory subsystem 812 is considered non-transitory computer readable medium” Fig. 1. Para. [0071] FIG. 1 presents a block diagram illustrating an example of a system 100. This system includes: an MR scanner 110 and computer system 114. As described further below with reference to FIG. 8, computer system 114 may include: a networking subsystem (such as an interface circuit 116), a processing subsystem (such as a processor 118), and a storage subsystem (such as memory 120); Fig. 1, Para. [0077] Moreover, system 100 may use the information in the biovault, the MR signals acquired in an initial scan of individual 112 and/or one or more detected potential anomalies to further optimize the scan plan; Fig. 2, Para. [0081] As described further below with reference to FIG. 3, the measurements and recorded signals associated with MR scanner 110 may be used to generate an MR model of MR scanner 110 that accurately predicts MR signal evolution or response for a phantom having known properties over a range of parameters (T1, T2, proton density); “system 100 is considered the system; the measurements and recorded signals are considered the setting parameters; the scan plan is considered the MRI sequence”), the non-transitory computer readable medium having instructions stored thereon that, when executed by the control computer, cause the MRI scanner to: receive input data relating to the MRI sequence to be performed  (Fig. 1, 8. Para. [0262] In some embodiments, instructions for processing subsystem 810 in memory subsystem 812 include one or more program modules 824 or sets of instructions, which may be executed in an operating environment (such as operating system 822) by processing subsystem 810; Para. [0071] as described further below with reference to FIG. 8, computer system 114 may include: a networking subsystem (such as an interface circuit 116), a processing subsystem (such as a processor 118), and a storage subsystem (such as memory 120); Fig. 8, Para. [0268] Referring back to FIG. 8, networking subsystem 814 may include; input/output (I/O) port 828; Fig. 1, Para. [0070] As described further below, when determining a scan plan and/or analyzing measured or acquired MR signals the system may access a large data structure or knowledge base of invariant MR signatures from multiple individuals (which is sometimes referred to as a `biovault`); Fig. 1, Para. [0072] Alternatively, the technician or the MR operator may input information about individual 112 via a user interface associated with computer system 114.); and generate, using a trained conditional generative artificial neural network, setting parameters for the MRI sequence to be performed based on the received input data (Fig. 1, Para. [0226] The scan plan may be computed by the system using a supervised-learning technique that is derived from or trained using the individual risk factors, historical MR scan data, radiologist diagnoses/classifications and/or, more generally, information included in the biovault; [0226] Note that the supervised-learning technique may include: a neural network; “the supervised-learning technique is considered the trained conditional generative artificial neural network”), the conditional generative artificial neural network being conditional such that setting parameters are generated for, respectively, at least one T1-weighted MRI sequence, one T2-weighted MRI sequence, and one proton-density-weighted MRI sequence. (Fig. 2, Para. [0081] As described further below with reference to FIG. 3, the measurements and recorded signals associated with MR scanner 110 may be used to generate an MR model of MR scanner 110 that accurately predicts MR signal evolution or response for a phantom having known properties over a range of parameters (T1, T2, proton density).)

	In Re Claim 17, Kaditz teaches the limitations of claim 15, which this claim depends on.
	Kaditz further teaches, the non-transitory computer readable medium as claimed in claim 15, wherein the conditional generative artificial neural network is additionally conditioned by at least one of the following conditions: a magnetic field strength for the MRI sequence to be performed (Fig. 1, Para. [0055] In some embodiments, the initial scan plan includes an MR scan using a low magnetic field or no magnetic field MR scan (e.g., RF only) or a measurement other than MR), information regarding a location and/or an alignment of a sectional plane through a body on which the MRI sequence is to be performed (Fig. 1, Para. [0061] in some embodiments (such as during MRI), the system may determine segments of the individual's body; “the segments are considered the sectional plane”), information regarding a location and/or a body part of a body on which the MRI sequence is to be performed (Fig. 1, 6, Para. [0061] Alternatively or additionally, the measurements may include a segmentation scan that provides sufficient information for a segmentation technique to correctly segment at least a portion of the body of the individual being imaged), a body-fat percentage (Fig. 1, Para. [0175] For example, the system may measure a hydration level, can use a medical-grade scale and/or impedance measurements to determine a body-fat percentage), and an artifact suppression. (Fig. 1, Para. [0110] For example, the data may be transmitted to computer system 114 at lower or higher frequencies than the Larmor frequencies of targeted nuclei in individual 112, which may allow the data to be filtered to exclude noise artifacts.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Kaditz et al (US20170007148A1) (herein after Kaditz) as applied to claims 1, 2, 4, 5, 12, 14, 15, and 17  above, and further in view of Carasso et al (US20080091099A1) (herein after Carasso).
In Re Claim 3, Kaditz teaches the limitations of claim 1, which this claim depends on.
Kaditz fails to teach, the system as claimed in claim 1, wherein the setting parameters comprise a repetition time and an echo time for the MRI sequence to be performed.
 	In analogous art, Carasso teaches, the system as claimed in claim 1, wherein the setting parameters comprise a repetition time and an echo time for the MRI sequence to be performed.
(Fig. 4, Para. [0032] Moreover, according to actual instrumentation and equipment of preferred embodiments of the method and system of the present invention, several selected steps could be implemented by hardware or by software on any operating system of any firmware or a combination thereof; (Fig. 4, Para. [0077] In the three images presented in FIG. 4, the lower layers of porcine liver is of thermally treated liver, treated as described above. The upper layer in each image is of non-treated porcine liver. FIG. 4a presents fast gradient echo imaging (GEFI), with TE=2.14 ms, TR=3 sec; “TR is considered the repetition time, TE is considered the echo time”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kaditz to include the teaching of setting parameters comprising a repetition time and an echo time for the MRI sequence to be performed taught by Carasso for the benefit of using MRI to measuring thermal therapies on tissues without invasive techniques [Carasso: [0031] The present invention further successfully addresses the shortcomings of the presently known configurations by providing a method for measuring the influence of thermal therapies on tissue, which method does not require injection of a contrast medium into the patient.]

	In Re Claim 13, Kaditz teaches the limitations of claim 12, which this claim depends on.
	Kaditz further teaches, the method as claimed in claim 12, wherein the setting parameters comprise; a turbo factor and/or a bandwidth for the MRI sequence to be performed. (Fig. 2, Para. [0099] In general, a wide variety of pulse sequences may be used during the measurement technique. For example, the pulse sequence may include or may be associated with MR techniques such as: turbo field echo (TFE); “the TFE is considered is considered the turbo factor”; Fig. 2, Para. [0110] For example, depending on the spectra desired, a wide-band receiver coil can be used or a software or hardware-based tuner can be used to automatically tune at least one of RF detector 234 to receive one or more frequencies from a desired nuclei or molecule; “the bandwidth of the wide-band receiver coil is used to generate a bandwidth”.)
Kaditz fails to teach, the method as claimed in claim 12, wherein the setting parameters comprise a repetition time, an echo time.
 	In analogous art, Carasso teaches, the method as claimed in claim 12, wherein the setting parameters comprise a repetition time, an echo time. (Fig. 4, Para. [0032] Moreover, according to actual instrumentation and equipment of preferred embodiments of the method and system of the present invention, several selected steps could be implemented by hardware or by software on any operating system of any firmware or a combination thereof; (Fig. 4, Para. [0077] In the three images presented in FIG. 4, the lower layers of porcine liver is of thermally treated liver, treated as described above. The upper layer in each image is of non-treated porcine liver. FIG. 4a presents fast gradient echo imaging (GEFI), with TE=2.14 ms, TR=3 sec; “TR is considered the repetition time, TE is considered the echo time”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kaditz to include a method of setting parameters comprising a repetition time and an echo time for the MRI sequence to be performed taught by Carasso for the benefit of using MRI to measuring thermal therapies on tissues without invasive techniques [Carasso: [0031] The present invention further successfully addresses the shortcomings of the presently known configurations by providing a method for measuring the influence of thermal therapies on tissue, which method does not require injection of a contrast medium into the patient.]

	In Re Claim 16, Kaditz teaches the limitations of claim 15, which this claim depends on.
	Kaditz further teaches, the non-transitory computer readable medium as claimed in claim 15, wherein the setting parameters comprise; a turbo factor and/or a bandwidth for the MRI sequence to be performed. (Fig. 2, Para. [0099] In general, a wide variety of pulse sequences may be used during the measurement technique. For example, the pulse sequence may include or may be associated with MR techniques such as: turbo field echo (TFE); “the TFE is considered is considered the turbo factor”; Fig. 2, Para. [0110] For example, depending on the spectra desired, a wide-band receiver coil can be used or a software or hardware-based tuner can be used to automatically tune at least one of RF detector 234 to receive one or more frequencies from a desired nuclei or molecule; “the bandwidth of the wide-band receiver coil is used to generate a bandwidth”.)
	Kaditz fails to teach, the non-transitory computer readable medium as claimed in claim 15, wherein the setting parameters comprise a repetition time, an echo time,
	In analogous art, Carasso teaches, the non-transitory computer readable medium as claimed in claim 15, wherein the setting parameters comprise a repetition time, an echo time, (Fig. 4, Para. [0032] Moreover, according to actual instrumentation and equipment of preferred embodiments of the method and system of the present invention, several selected steps could be implemented by hardware or by software on any operating system of any firmware or a combination thereof; (Fig. 4, Para. [0077] In the three images presented in FIG. 4, the lower layers of porcine liver is of thermally treated liver, treated as described above. The upper layer in each image is of non-treated porcine liver. FIG. 4a presents fast gradient echo imaging (GEFI), with TE=2.14 ms, TR=3 sec; “TR is considered the repetition time, TE is considered the echo time”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kaditz to include a non-transitory computer readable medium wherein the setting parameters comprising a repetition time and an echo time for the MRI sequence to be performed taught by Carasso for the benefit of using MRI to measuring thermal therapies on tissues without invasive techniques [Carasso: [0031] The present invention further successfully addresses the shortcomings of the presently known configurations by providing a method for measuring the influence of thermal therapies on tissue, which method does not require injection of a contrast medium into the patient.]
6 is rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Kaditz et al (US20170007148A1) (herein after Kaditz) as applied to claims 1, 2, 4, 5, 12, 14, 15, and 17 above, and further in view of Zhou et al (US10636141B2) (herein after Zhou).

	In Re Claim 6, Kaditz teaches the limitations of claim 1, which this claim depends on.
	Kaditz fails to teach, the system as claimed in claim 1, wherein the conditional generative artificial neural network is configured to be trained as part of a conditional generative adversarial net, and wherein the conditional generative adversarial net comprises the conditional generative artificial neural network as a generative part and a conditional discriminative artificial neural network as a discriminative part.
	In analogous art, Zhou teaches, the system as claimed in claim 1, wherein the conditional generative artificial neural network is configured to be trained as part of a conditional generative adversarial net, and wherein the conditional generative adversarial net comprises the conditional generative artificial neural network as a generative part and a conditional discriminative artificial neural network as a discriminative part. (Fig 1, Col. 4, Ln. 5-12 A generative adversarial network (GAN) is a new paradigm for image generation. FIG. 1 illustrates a generative adversarial network for image generation. As shown in FIG. 1, the GAN includes two modules in the form of deep networks: a generator (or G-network) Gα 100 for image generation and a discriminator (or D-network) Dβ 102 for distinguishing between a real image and a synthesized image; “generator (or G-network) Gα 100 is considered the conditional generative artificial neural network, discriminator (or D-network) Dβ 102 is considered conditional discriminative artificial neural network”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kaditz to include the conditional generative adversarial network taught by Zhou for the benefit of analyzing medical images automatically as opposed to using non-automated steps [Zhou: Col. 1, Ln. 37-46: Consequently, the approaches for solving the same task are very diverse in nature. There is no systematic, universal approach to address all of these medical image analysis tasks. The present invention provides methods and systems for computer-based automatic medical image analysis using deep learning networks.]

	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Kaditz et al (US20170007148A1) (herein after Kaditz) as applied to claim 1, 2, 4, 5, 12, 14, 15, and 17 above, and further in view of Makhzani, Alireza; Shlens, Jonathon; Jaitly, Navdeep; Goodfellow, Ian; Frey, Brendan (Adversarial Autoencoders) (herein after Makhzani)

	In Re Claim 7, Kaditz teaches the limitations of claim 1, which this claim depends on.
	Kaditz fails to teach, the system as claimed in claim 1, wherein the conditional generative artificial neural network comprises an input layer, an output layer, and an intermediate hidden layer.
	In analogous art, Makhzani teaches, the system as claimed in claim 1, wherein the conditional generative artificial neural network comprises an input layer, an output layer, and an intermediate hidden layer. (Fig1: Pg. 2 Architecture of an adversarial autoencoder. The top row is a standard autoencoder that reconstructs an image x from a latent code z. The bottom row diagrams a second network trained to discriminatively predict whether a sample arises from the hidden code of the autoencoder or from a sampled distribution specified by the user; Fig. 1, Pg. 2, §. 2 Let x be the input and z be the latent code vector (hidden units) of an autoencoder with a deep encoder and decoder. “x is considered the input layer, the bottom row Fig. 1 is considered the output layer, the hidden units are considered the intermediate hidden layer”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kaditz to include an input layer, an output layer, and an intermediate hidden layer taught by Makhzani for the benefit of using generative adversarial networks (GAN) to improve the precision of MRI images [Makhzani: Pg. 1, §. 1: Building scalable generative models to capture rich distributions such as audio, images or video is one of the central challenges of machine learning; In these approaches the MCMC methods compute the gradient of log-likelihood which becomes more imprecise as training progresses. This is because samples from the Markov Chains are unable to mix between modes fast enough; In recent years, generative models have been developed that may be trained via direct back-propagation and avoid the difficulties that come with MCMC training;  generative adversarial networks (GAN) [Goodfellow et al., 2014] use an adversarial training procedure to directly shape the output distribution of the network via back-propagation; In our model, an autoencoder is trained with dual objectives – a traditional reconstruction error criterion, and an adversarial training criterion [Goodfellow et al., 2014] that matches the aggregated posterior distribution of the latent representation of the autoencoder to an arbitrary prior distribution.]

	In Re Claim 8, Kaditz in view of Makhzani teach the limitations of claim 7, which this claim depends on.
	Makhzani further teaches, the system as claimed in claim 7, wherein the conditional generative artificial neural network further comprises at least one hidden layer , and wherein the input layer and the at least one hidden layer form at least one part of an autoencoder network. (Fig. 1: Pg. 2: Figure 1. Architecture of an adversarial autoencoder. The top row is a standard autoencoder that reconstructs an image x from a latent code z. The bottom row diagrams a second network trained to discriminatively predict whether a sample arises from the hidden code of the autoencoder or from a sampled distribution specified by the user; Fig. 1, Pg. 2, §. 2 Let x be the input and z be the latent code vector (hidden units) of an autoencoder with a deep encoder and decoder. “the hidden units are considered the hidden layer, the top row is considered the autoencoder network”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kaditz in view of Makhzani to include at least one hidden layer, wherein the input layer and the at least one hidden layer form at least one part of an autoencoder network taught by Makhzani for the benefit of using generative adversarial networks (GAN) to improve the precision of MRI images [Makhzani: Pg. 1, §. 1: Building scalable generative models to capture rich distributions such as audio, images or video is one of the central challenges of machine learning; In these approaches the MCMC methods compute the gradient of log-likelihood which becomes more imprecise as training progresses. This is because samples from the Markov Chains are unable to mix between modes fast enough; In recent years, generative models have been developed that may be trained via direct back-propagation and avoid the difficulties that come with MCMC training;  generative adversarial networks (GAN) [Goodfellow et al., 2014] use an adversarial training procedure to directly shape the output distribution of the network via back-propagation; In our model, an autoencoder is trained with dual objectives – a traditional reconstruction error criterion, and an adversarial training criterion [Goodfellow et al., 2014] that matches the aggregated posterior distribution of the latent representation of the autoencoder to an arbitrary prior distribution.]

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Kaditz et al (US20170007148A1) (herein after Kaditz) as applied to claims 1, 2, 4, 5, 12, 14, 15, and 17 above, and further in view of Ian J. Goodfellow, Jean Pouget-Abadie, Mehdi Mirza, Bing Xu, David Warde-Farley, Sherjil Ozairy, Aaron Courville, Yoshua Bengio (Generative Adversarial Nets) (herein after Goodfellow)

	In Re Claim 9, Kaditz teaches the limitations of claim 1, which this claim depends on.
	Kaditz fails to teach, the system as claimed in claim 1, wherein the conditional generative artificial neural network includes a multilayer perceptron.
	In analogous art, Goodfellow teaches, the system as claimed in claim 1, wherein the conditional generative artificial neural network includes a multilayer perceptron. (Fig. 1, Pg. 2, §. 3: The adversarial modeling framework is most straightforward to apply when the models are both multilayer perceptrons. To learn the generator’s distribution pg over data x, we define a prior on input noise variables pz(z), then represent a mapping to data space as G(z; θg), where G is a differentiable function represented by a multilayer perceptron with parameters θg.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kaditz to include the teaching of a conditional generative artificial neural network that includes a multilayer Goodfellow for the benefit of training adversarial nets without the need for approximate inference. [Goodfellow: Pg. 2, §. 1: This framework can yield specific training algorithms for many kinds of model and optimization algorithm. In this article, we explore the special case when the generative model generates samples by passing random noise through a multilayer perceptron, and the discriminative model is also a multilayer perceptron. We refer to this special case as adversarial nets. In this case, we can train both models using only the highly successful backpropagation and dropout algorithms [17] and sample from the generative model using only forward propagation. No approximate inference or Markov chains are necessary.]

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Odry et al (US20200020098A1) (herein after Odry) further in view of previously mentioned Kaditz et al (US20170007148A1) (herein after Kaditz) as applied to claims 1, 2, 4 – 9, 12, 14, 15, and 17 above.

	In Re Claim 10, Odry teaches, a computer-implemented method for establishing a system for generating setting parameters for a magnetic resonance imaging (MRI) sequence to be performed in accordance with an MRI scanner (Fig. 8A, Para. [0083] FIG. 8A is a block diagram of another embodiment which uses generative adversarial training for domain adaptation, in order to reduce false negatives (i.e., to reduce failures to identify abnormal subjects). The system of FIG. 8A can be implemented using the hardware configuration of FIG. 1A, with changes to software; Fig. 1A, [0038] FIG. 1A is a block diagram of a system 101 including the scanner 105 and a computer system 103. “Fig. 8A is the computer-implemented method with MRI scanner 105”), the method comprising: operating an MRI scanner to generate training data comprising input data relating to the MRI sequence to be performed, the input data including corresponding setting parameters as labels (Fig. 8A, Para. [0085]: In some embodiment, such directly supervised networks use the full brain volume or subsets of the brain as (large) inputs. The trained network then provides an abnormal/normal flag for the full volume or subsets. If flags are provided for subsets of the data, the scores are aggregated over the brain subsets to provide a final result on the presence of an abnormality. The method includes supervised learning, using a large number of images with labels (e.g., 0 for normal scans, 1 for abnormal scans); “the full brain volume or subsets of the brain are the training data, the labels are the labels”); operating the MRI scanner to generate a conditional generative artificial neural network and a conditional discriminative artificial neural network (Fig. 8A, Para. [0086]: The configuration in FIG. 8A branches out a discriminator network (also referred to as "discriminator") 840 from the latent space. The discriminator 840 can identify the protocol being used (or the institution the image comes from, or the vendor and/or model). The training is performed using at least two different batches of data. The first batch of data trains a generative network (also referred to as a generator) 830 for the normal/abnormal classification, using labeled (normal and abnormal) images for supervised learning; “generator 830 (conditional generative artificial neural network), discriminator 840 (conditional discriminative artificial neural network)”); operating the MRI scanner to train the conditional generative artificial neural network using the training data, the conditional generative artificial neural network being trained such that the setting parameters for MRI sequences to be performed are generated based on the input data (Fig. 8A, Para. [0086]: The training is performed using at least two different batches of data. The first batch of data trains a generative network (also referred to as a generator) 830 for the normal/abnormal classification, using labeled (normal and abnormal) images for supervised learning; “the batch of data (input data) is used to train the generator 830 (conditional generative artificial neural network)”), the conditional generative artificial neural network being conditional such that setting parameters are generated for, respectively, at least one T1-weighted MRI sequence, one T2-weighted MRI sequence, and; (Fig. 8A, Para. [0084]: The system 800 uses multi-parametric data for analysis of tissues. The system 800 can provide quality abnormality detection based on images acquired using a variety of basic protocols (e.g., T1-weighted, T2-weighted, Fluid-attenuated inversion recovery (FLAIR), or Diffusion weighted MR imaging (DWI) sequences) for neurological assessment, each providing specific information.; “specific information (setting parameters) are provided from the basic protocols (T1-weighted, T2-weighted, Fluid-attenuated inversion recovery (FLAIR), or Diffusion weighted MR imaging (DWI) sequences)”); Fig. 8A, Para. [0088]: The method shown in FIG. 8A uses a first network (e.g., generator) 830 for the classification of normal versus abnormal cases (or normal vs a plurality of classes of abnormal) by exploiting the image labels derived from radiology reports or discharge data. The encoder of the generator transforms the images to a latent space. The generator provides a set of matrices (feature maps) to a second network (e.g., discriminator 840) configured to learn which of a plurality of domains the input come from; “the set of matrices (training data and the setting parameters) is provided to the discriminator 840 (conditional discriminative artificial neural network)”), the trained conditional discriminative artificial neural network being configured to discriminate, for each respective one of the setting parameters from among the generated setting parameters, whether each setting parameter is associated with the training data or is associated with the setting parameters generated by the conditional generative artificial neural network (Fig. 8A, Para. [0088]: The method shown in FIG. 8A uses a first network (e.g., generator) 830 for the classification of normal versus abnormal cases (or normal vs a plurality of classes of abnormal) by exploiting the image labels derived from radiology reports or discharge data. The encoder of the generator transforms the images to a latent space. The generator provides a set of matrices (feature maps) to a second network (e.g., discriminator 840) configured to learn which of a plurality of domains the input come from; “the discriminator 840 (conditional discriminative artificial neural network) learns (trains) which domain (the setting parameters) the input comes from (training data or the conditional generative artificial neural network)”), the conditional generative artificial neural network being further trained such that the conditional discriminative artificial neural network unable to discriminate the training data from the setting parameters generated by the conditional generative artificial neural network (Fig. 8A, Para. [0089]: Thus, the generator tries to generate domain-invariant latent variable values for regenerating the images in the decoder, to increase the error rate in the discriminator when determining from which domain the image it receives was acquired; “the increased error rate is due to the discriminator 840 (conditional discriminative artificial neural network) unable to discriminate the data”); and operating the MRI scanner to perform MRI sequences in accordance with the received input data and the setting parameters generated using the trained conditional generative artificial neural network. (Fig. 8A, Para. [00111]: Backpropagation is applied in both generator 830 and discriminator 840 so the generator 830 learns to produce better synthesized images, and the discriminator 830 increases its error rate in identifying the domain from which the input images corresponding to the latent variables/synthesized images originate; “the better synthesized images are due to the better trained generator 830 (conditional generative artificial neural network)”)
	Odry fails to teach, the conditional generative artificial neural network being conditional such that setting parameters are generated for; one proton-density-weighted MRI sequence.
	In analogous art, Kaditz teaches, the conditional generative artificial neural network being conditional such that setting parameters are generated for; one proton-density-weighted MRI sequence. (Fig. 2, Para. [0081] As described further below with reference to FIG. 3, the measurements and recorded signals associated with MR scanner 110 may be used to generate an MR model of MR scanner 110 that accurately predicts MR signal evolution or response for a phantom having known properties over a range of parameters (T1, T2, proton density); “the range of parameters (setting parameters)”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Odry to include the teaching of a conditional generative artificial neural network being conditional such that setting parameters are generated for one proton-density-weighted MRI sequence taught by Kaditz for the benefit of performing faster MR scans by dynamically modifying the scan plan. [Kaditz: [0007] However, existing approaches to MRI are typically time-consuming. For example, acquiring MR images with high-spatial resolution (i.e., small voxels sizes) often involves a large number of measurements (which are sometimes referred to as `scans`) to be performed; [0037]: By dynamically updating the scan plan (and, thus, the acquired or captured MR signals), this measurement technique may facilitate fast MR scans.]




	In Re Claim 11, Odry in view of Kaditz, teach the limitations of claim 10, which this claim depends on.
	Kaditz further teaches, the method as claimed in claim 10, wherein the training of the conditional generative artificial neural network and/or the training of the conditional discriminative artificial neural network is performed using a loss function based on the least squares method. (Fig. 1, Para. [0137] Thus, the inverse problem of determining the MR model parameters based on measured MR signals may be `solved` by minimizing the error or difference between the measured MR signals and simulated MR signals that are generated based on the MR model, characteristics of the MR scanner (such as magnetic-field inhomogeneity) and the scanning instructions used to acquire the measured MR signals. In some embodiments, the inverse problem is solved using one or more computational techniques, including: a least-squares technique; “least-squares technique is considered the least squares method”.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Odry in view of Kaditz to include the training of a conditional generative artificial neural network and/or the training of a conditional discriminative artificial neural network performed using a loss function based on the least squares method taught by Kaditz for the benefit of performing faster MR scans by dynamically modifying the scan plan. [Kaditz: [0007] However, existing approaches to MRI are typically time-consuming. For example, acquiring MR images with high-spatial resolution (i.e., small voxels sizes) often involves a large number of measurements (which are sometimes referred to as `scans`) to be performed; [0037]: By dynamically updating the scan plan (and, thus, the acquired or captured MR signals), this measurement technique may facilitate fast MR scans.]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brady-Kalnay et al (US10076264B2) ABSTRACT: Example apparatus and methods concern determining whether a target material appears in a region experiencing nuclear magnetic resonance (NMR). One method acquires a baseline value for a magnetic resonance parameter (MRP) while the region is not exposed to a molecular imaging agent that affects the MRP and acquires a series of quantitative values for the MRP while the sample is influenced by a molecular imaging agent. Quantitative values may be acquired during a clinically relevant time period (e.g., 60 minutes) during which the change in the MRP (e.g., T1) caused by the molecular imaging agent is at least 90% of the peak change caused by the molecular imaging agent. The molecular imaging agent may be SBK2 and may produce a desired change in T1 for at least thirty minutes in glioblastoma.

	Makhzani, Alireza; Shlens, Jonathon; Jaitly, Navdeep; Goodfellow, Ian; Frey, Brendan: Adversarial Autoencoders. 17-Nov-2015. Abstract: In this paper, we propose the “adversarial autoencoder” (AAE), which is a probabilistic autoencoder that uses the recently proposed generative adversarial networks (GAN) to perform variational inference by matching the aggregated posterior of the hidden code vector of the autoencoder with an arbitrary prior distribution. Matching the aggregated posterior to the prior ensures that generating from any part of prior space results in meaningful samples. As a result, the decoder of the adversarial autoencoder learns a deep generative model that maps the imposed prior to the data distribution. We show how the adversarial autoencoder can be used in applications such as semi-supervised classification, disentangling style and content of images, unsupervised clustering, dimensionality reduction and data visualization. We performed experiments on MNIST, Street View House Numbers and Toronto Face datasets and show that adversarial autoencoders achieve competitive results in generative modeling and semi-supervised classification tasks.

Ian J. Goodfellow, Jean Pouget-Abadie, Mehdi Mirza, Bing Xu, David Warde-Farley, Sherjil Ozairy, Aaron Courville, Yoshua Bengio: Generative Adversarial Nets: 10 Jun 2014: Abstract: We propose a new framework for estimating generative models via an adversarial process, in which we simultaneously train two models: a generative model G that captures the data distribution, and a discriminative model D that estimates the probability that a sample came from the training data rather than G. The training procedure for G is to maximize the probability of D making a mistake. This framework corresponds to a minimax two-player game. In the space of arbitrary functions G and D, a unique solution exists, with G recovering the training data distribution and D equal to 1/2 everywhere. In the case where G and D are defined by multilayer perceptrons, the entire system can be trained with backpropagation. There is no need for any Markov chains or unrolled approximate inference networks during either training or generation of samples. Experiments demonstrate the potential of the framework through qualitative and quantitative evaluation of the generated samples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached on 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/J.O.N/
Examiner
Art Unit 2866



/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866